Case 2:20-cv-02597-JMA-AKT Document 21 Filed 08/13/21 Page 1 of 8 PageID #: 134




 UNITED STATES DISTRICT COURT                                               For Online Publication Only
 EASTERN DISTRICT OF NEW YORK                                                                     FILED
 ----------------------------------------------------------------------X                          CLERK
 MIGUEL QUINN, Individually and                                                         4:33 pm, Aug 13, 2021
 on behalf of all others similarly situated,
                                                                                           U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF NEW YORK
                                                Plaintiffs,                                LONG ISLAND OFFICE
                                                                           MEMORANDUM & ORDER
                  -against-                                                20-CV-2597 (JMA) (AKT)

 AFNI, INC.,

                                              Defendant.
 ----------------------------------------------------------------------X
 APPEARANCES:

 Jonathan M. Cader
 Craig B. Sanders
 100 Garden City Plaza, Suite 500
 Garden City, NY 11530
        Attorneys for Plaintiff Miguel Quinn

 Brendan H. Little
 Lippes Mathias Wexler Friedman LLP
 50 Fountain Plaza, Suite 1700
 Buffalo, NY 14202
        Attorney for Defendant Afni, Inc.

 AZRACK, United States District Judge:

                                           I.         BACKGROUND

         Defendant Afni, Inc. (“Defendant”) is an Illinois corporation that collects consumer debts.

 On February 16, 2020, Defendant sent a letter (the “Letter”) to plaintiff Miguel Quinn (“Plaintiff”)

 seeking to collect a debt of $442.67 allegedly owed to AFM ABS Trust I at a discounted offer of

 $221.34. (ECF No. 1.) As shown below, the Letter contained a table in the top-left in which the

 “Creditor” was listed as “AFM ABS TRUST I (SERVICED BY AFFIRM INC.).” (ECF No. 1-

 1.) The body of the Letter also explained: “We are making another attempt to contact you in

 regards to the past due charges owed to AFM ABS TRUST I (SERVICED BY AFFIRM INC.”
Case 2:20-cv-02597-JMA-AKT Document 21 Filed 08/13/21 Page 2 of 8 PageID #: 135




  IM~
  ~                                                                                     C nt ct Inf rmatio

                                                               Office Address:                            0     www.afnlcollections.com
                                                               1310 Martin Luther King Onve
                                                               PO Box 3517                                ~    (855) 608-5426
                                                               Bloomington, ll 61702-3517

                                                               Monday Fnday HlOam - 7:00pm Central

        ~ - - - - - - - - - - - - - - - - - February 16, 2020                                                         Collection Notice
              WHAT IS MY ACCOUNT INFORMATION?
        1 - - - - - - - - - - - - - - - - - - - < MIGUEL QUINN ·
         Creditor- AFM ABS TRUST I (SERVICED BY AFFIRM
         INC.                                          We are making another attempt to contact you in regards to the past due
                                                       charges owed to ArM ABS TRUST I (SERVICED BY AFFIRM INC.. In an effort to
                                                       assist you, we are willing o accept $221 .34 to resolve your account. Once you
         Cr d1tor Account :-   FHl7
                                                       pay this discounted amount, your account will be closed and marked settled in
                                                       full wrth Afni, Inc and AFM ABS TRUST I (SERVICED BY AFFIRM INC.
         Arni, Inc. Account :-     55-01
                                                                                 •••Discounted Offer : $221 .34 ...
         Balance Due : $442 .67
        ~ - - - - - - - - - - - - - - - - - We are comm1ned to helping you resolve your debt. We have many payment
                 HOW CAN I MAKE PAYMENT?            options that may meet your ind1v1dual needs, please call us at (855) 608-5426
        1------------------~
         Afni accepts payment mad via check, money
                                                    to discuss.

              order, check by phone or credit card.

         0   Pay onllne at www afnicollecuons.com .

         ~   Call (855) 608-5426.

         ~ Mail in payment using payment stub below.



                                           •••Additional Disclosures Below. Please Review•••
                                      Additional disclosures mo also be rinted on the back o letter.
        This is an attempt to collect a debt. Any information obtained will be used for that purpose, This communication is from
        a debt collector.
        All conversations with Afn i may be recorded.



          On June 11, 2020, Plaintiff initiated the instant litigation, bringing three counts under the

 Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692. (ECF No. 1.) First, Plaintiff

 claims that the Letter was misleading because it does not contain the phrase “‘we are not obligated

 to renew this offer,’ nor does it include any kind of substantially similar language.” (Id. at 4-5.)

 Second, Plaintiff contends that “Defendant’s allegation that Plaintiff owed $442.67, when Plaintiff

 did not owe any money at all to the entity on whose behalf Defendant was seeking to collect, is a

 misleading representation.” (Id. at 5-7.) Relatedly, Plaintiff’s third and final claim is that the

 Letter violated the FDCPA because it stated Plaintiff owed a debt to “AFM ABS TRUST I

 (SERVICED BY AFFIRM” when Plaintiff asserts he did not owe such a debt to this entity, was



                                                                      2
Case 2:20-cv-02597-JMA-AKT Document 21 Filed 08/13/21 Page 3 of 8 PageID #: 136




 never offered credit by it, was not involved in any transaction or contract with it, and otherwise

 had no business dealings with it. (Id. at 7-10.)

         After appearing for a pre-motion conference before the undersigned, (ECF No. 14),

 Defendant now moves for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c), (ECF No.

 17), which Plaintiff opposes, (ECF No. 18). For the reasons set forth below, the Court DENIES

 Defendant’s motion.

                                         II.     DISCUSSION

 A. Standard

     1. Rule 12(c)

         In resolving a motion for judgment on the pleadings pursuant to Rule 12(c), a court looks

 to the same standard that applies to resolution of a motion to dismiss for failure to state a claim

 pursuant to Rule 12(b)(6). See Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006). To

 survive a motion to dismiss, a plaintiff must allege sufficient facts “to state a claim to relief that is

 plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is

 facially plausible only “when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). Mere labels and legal conclusions

 will not suffice, nor will “a formulaic recitation of the elements of a cause of action.” Twombly,

 550 U.S. at 555. As it does when reviewing a motion to dismiss, a court considering a motion for

 judgment on the pleadings must accept the factual allegations set forth in the complaint as true and

 draw all reasonable inferences in favor of the plaintiff. See Cleveland, 448 F.3d at 521.

         Ordinarily, on a motion to dismiss—and likewise on a motion for judgment on the

 pleadings—a court is confined to “the allegations contained within the four corners of [the]

                                                    3
Case 2:20-cv-02597-JMA-AKT Document 21 Filed 08/13/21 Page 4 of 8 PageID #: 137




 complaint.” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71 (2d Cir. 1998). However,

 this standard “has been interpreted broadly to include any document attached to the complaint, any

 statements or documents incorporated in the complaint by reference, any document on which the

 complaint heavily relies, and anything of which judicial notice may be taken.” Young AE Kim v.

 Advanced Call Center Technologies, LLC, No. 19-CV-4672, 2020 WL 5893964, at *1 (E.D.N.Y.

 Oct. 5, 2020) (citing Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002)). In cases

 brought pursuant to the FDCPA, courts that have broadly interpreted this standard have considered

 debt collection letters that complaints allege violate the FDCPA. Id.

 B. Application

        Defendant moves for judgment on the pleadings on each of Plaintiff’s three claims. The

 Court analyzes each of Defendant’s arguments below.

    1. Safe Harbor Claim

        Defendant first argues that there is no requirement in the Second Circuit that a debt

 collection letter must include the “safe harbor” language Plaintiff quoted in the complaint

 regarding potential renewal of the offer. (ECF No. 17 at 1.) In his opposition to the motion,

 Plaintiff withdrew this claim. (ECF No. 18 at 19.) Accordingly, the Court finds Defendant’s

 argument on this claim moot.

    2. Plaintiff’s Purported Admission in Bankruptcy Court

        Defendant next claims that Plaintiff cannot challenge Defendant’s ownership of the debt

 because Plaintiff purportedly admitted to owing this debt to Defendant in a bankruptcy matter, In

 re Miguel Quinn, et al., Case No. 8:20-bk-71739 (Bnkr. E.D.N.Y. Mar. 19, 2020). Therefore,

 Defendant claims, Plaintiff should be estopped from arguing in the instant FDCPA case that he

 does not owe the debt. (ECF No. 17 at 5-6.) The Court disagrees.


                                                 4
Case 2:20-cv-02597-JMA-AKT Document 21 Filed 08/13/21 Page 5 of 8 PageID #: 138




            The purported admission in question appears as follows in an exhibit Defendant attached

 to its Answer:

     Debtor 1 Mlguel A Quinn
     Debtor 2 Blainca Quinn

     4 ,2   Affirm Im:                                 1.-a,t 4 diog,t,, of account number   FHl7                                           $442. 00
            Nonpci<wlly Credi~/"$ Nam,
                                                                                             Opened 08118 Last Acttve
            650 Calltomla St Fl 12                             wa111 the debt lncu,red?
            San Francisco, CA 94108
                                                       Wheni                                 11119118
            Humber Street Cdy $1ate ZIP Code
            Who Jncur>+d lhl d1bt? Clleck ar,e_

             ■ Oob4or I only                           D Con~ngont
             □ oet>4or2 only                           D Unl~J1ed
             D Oel>tDr I and Oeb1or 2 only             D 0i$pu1c<1
             D At loa•tooeat i,,e debtoroand another   lyp• ol 1NON~Rl()F11TY unttcun1d Claim;

            D Choe• If lihrt cliirn b for• community   Ds1ooen11oa...
            dobt                                       D Obligetlono anolng 001 01 a ""J18t011on •s•~oshlent o, d••OrQ> lhat )'OU did not
             Is tne claim subjoel to olfai,t?          <epo<I ao priooly claim,

             ■   No                                    D Oe\>1$ ~ pension or pn>lit-,;haring pl.in•. and 01her slmila, dobts
             □ Yes                                     ■ O!_l>er. si,ocify   Unsecured




 (ECF No. 9-1 at 4.) Defendant claims that this admission appears on an excerpt of a submission

 Plaintiff made to the Bankruptcy Court. Notably, Defendant presents this Court only with three

 pages of what appears on the Bankruptcy Court docket to be a 66-page filing. See ECF No. 1 in

 In re Miguel Quinn, et al., Case No. 8:20-bk-71739 (Bnkr. E.D.N.Y. Mar. 19, 2020). In particular,

 the first two pages of Defendant’s exhibit appear to be excerpts from “Official Form 101” while

 the third page appears to be an excerpt from “Official Form 106 E/F.” (Id. at 2-4.) From these

 three pages in Defendant’s exhibit, it is unclear in what context or in response to which question

 Plaintiff submitted this information to the Bankruptcy Court.

            However, the Court need not seek clarity on this issue, as this document is not properly

 before the Court on a motion for judgment on the pleadings. While the Court “may take judicial

 notice of a document filed in another court . . . to establish the fact of such litigation and related

 filings,” the Court cannot take judicial notice of a document “for the truth of the matters asserted

 in the other litigation.” Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger U.S.A., Inc., 146

 F.3d 66, 70 (2d Cir. 1998). Here, Defendant submits this document from the Bankruptcy Court

                                                                                  5
Case 2:20-cv-02597-JMA-AKT Document 21 Filed 08/13/21 Page 6 of 8 PageID #: 139




 precisely to establish the truth of the matter purportedly asserted in it: that Plaintiff owed a debt

 to Affirm Inc. It is impermissible for the Court to take judicial notice of this document for this

 purpose.1 Consequently, Defendant’s argument—which relies entirely on the Bankruptcy Court

 filing—fails.

     3. Defendant’s Alleged Ownership of the Debt

          In the complaint’s third cause of action, Plaintiff disputed the Letter’s contention that he

 owed a debt to “AFM ABS TRUST I (SERCIVED BY AFFIRM).” (ECF No. 1 at 7-10.) To justify

 dismissal of this claim, Defendant’s entire argument is as follows:

          the Declaration attached to AFNI’s Amended Answer to confirms that: “AFM ABS
          TRUST I owned Miguel Quinn’s debt on [the date of the Letter,] February 16, 2020
          and is still the current owner of the debt.” Doc. 9-2 at 2 ¶ 3. AFM ABS TRUST I
          owns the debt at issue, therefore Plaintiff owes the debt to AFM ABS TRUST I.

 (ECF No. 17 at 6.) The Declaration in question was executed by Rob Arshonsky, “a Senior

 Software Engineer for Affirm, Inc” and was attached to Defendant’s Answer. (ECF No. 9 at 2.)

 The substance of Arhonsky’s Declaration is reproduced below in its entirety:

          1. I am over the age of eighteen (18) years, of sound mind, have never been
             convicted of a felony or a misdemeanor of moral turpitude and am fully
             competent and qualified to make this Declaration. I have personal knowledge
             of all of the facts set forth in this Declaration and all facts and statements
             contained herein are true and correct of my own personal knowledge.

          2. I am a Senior Software Engineer for Affirm, Inc. In my capacity as a Senior
             Software Engineer for Affirm, Inc., I can confirm that Plaintiff Miguel Quinn’s
             loan originated with Cross River Bank (the original creditor) on August 14,
             2018. Cross River Bank subsequently sold the loan to Affirm, Inc. on August
             17, 2018. Affirm, Inc. then sold the loan to AFM ABS TRUST I on August 20,
             2018.

          3. I can also confirm that AFM ABS TRUST I owned Miguel Quinn’s debt on
             February 16, 2020 and is still the current owner of the debt.
 1
     Because the Court rejects Defendant’s arguments based on the bankruptcy filings, the Court need not reach
 Plaintiff’s legal arguments regarding ownership of the debt. (ECF No. 18 at 15.) In addition, the Court does not reach
 Defendant’s argument as to the admissibility of the declaration submitted by Plaintiff’s bankruptcy counsel regarding
 typical bankruptcy practices. (ECF No. 19 at 3.)
                                                           6
Case 2:20-cv-02597-JMA-AKT Document 21 Filed 08/13/21 Page 7 of 8 PageID #: 140




        In response, Plaintiff contests the Court’s ability to consider this Declaration on a motion

 for judgment on the pleadings. (ECF No. 18 at 16-17.) Additionally, Plaintiff questions the

 veracity of the assertions in the Declaration and specifically questions how Ashonsky, as a Senior

 Software Engineer, would have first-hand knowledge of the facts asserted. (Id.) Plaintiff therefore

 seeks “discovery to establish the veracity of the alleged chain of title to AFM ABS Trust I.” (Id.)

        In reply, Defendant focuses exclusively on the admissibility of the Declaration. Defendant

 does not respond to Plaintiff’s arguments as to the accuracy of the Declaration’s substance, except

 to say that Ashonsky “testifie[d] to the fact that he has personal knowledge of everything he is

 testifying to and that he is fully competent and qualified to provide his testimony.” (ECF No. 19

 at 5-6.) Specifically, Defendant claims that the Declaration can be considered because it was an

 attachment to its Amended Answer, and therefore the Court, at this stage, can consider “the

 complaint, the answer, any written documents attached to them, and any matter of which the court

 can take judicial notice for the factual background of the case.” (Id. at 4) (quoting L-7 Designs,

 Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011).)

        The Court agrees with Plaintiff. Recently, the Second Circuit clarified its prior reasoning

 in L-7 Designs, the case Defendant cited in support of its assertion that the Court can consider the

 Ashonsky Declaration. The panel explained:

        Our statement in L-7 Designs about the various items courts may consider
        encompasses the full range of materials, but it does not mean that courts may weigh
        all such materials at once when deciding a motion on the pleadings. Unless a court
        is considering extrinsic material that is incorporated by reference into the complaint
        or on which the complaint relies or other matters of which the court can take judicial
        notice, it should remain within the non-movant’s pleading when deciding both Rule
        12(c) and 12(b)(6) motions. And where a court does draw from such extrinsic
        material, it must construe all reasonable inferences in the non-movant’s favor. . .
        Thus, on a motion for judgment on the pleadings, courts may consider all
        documents that qualify as part of the non-movant’s “pleading,” including (1) the
        complaint or answer, (2) documents attached to the pleading, (3) documents

                                                  7
Case 2:20-cv-02597-JMA-AKT Document 21 Filed 08/13/21 Page 8 of 8 PageID #: 141




          incorporated by reference in or integral to the pleading, and (4) matters of which
          the court may take judicial notice.

 Lively v. WAFRA Inv. Advisory Grp., Inc., No. 20-2709, 2021 WL 3118943, at *7 (2d Cir. July

 23, 2021). Thus, “a court may not resolve the motion by weighing the plausibility of competing

 allegations or by considering evidence extrinsic to the non-movant’s pleading without converting

 the motion to one for summary judgment.” Id.

          Based on this precedent, in evaluating Defendant’s pending motion, the Court must look

 to the pleading of the non-moving party, Plaintiff. If the Court were to consider the substance of

 the Declaration that conflicts with the complaint, the Court would be engaging in what is

 impermissible on a Rule 12(c) motion, where “the court’s task is to assess the legal feasibility of

 the complaint; it is not to assess the weight of the evidence that might be offered on either side.”

 Id. at *6. Accordingly, the Court cannot consider the Ashonsky Declaration in resolving the

 motion. Since Defendant’s argument relies entirely on the Ashonsky Declaration, the Court

 therefore finds Defendant’s challenge to Plaintiff’s third claim meritless.2

                                             III.     CONCLUSION

          For the reasons set forth above, Defendant’s motion for judgment on the pleadings is

 hereby DENIED. This case is respectfully referred to Judge Tomlinson to oversee discovery on

 Plaintiff’s second and third causes of action.

 SO ORDERED.

 Dated: August 13, 2021
        Central Islip, New York

                                                                  /s/ (JMA)
                                                                JOAN M. AZRACK
                                                                UNITED STATES DISTRICT JUDGE
 2
   Even if the Ashonsky Declaration were properly before the Court, it is far from clear that the Court would accept
 the assertions within it based on the Declaration alone because, as Plaintiff persuasively argues, the Declaration has
 several shortcomings.
                                                           8
